 15-60526-BPH Doc#: 80 Filed: 06/06/19 Entered: 06/06/19 14:56:30 Page 1 of 1



                           UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF MONTANA

IN RE:                                          )
                                                )
SHERRI LEE GUNDERSON,                           )       Case No. 15-60526-7
                                                )
                        Debtor.                 )


                                               ORDER

         At Butte in said District this 6th day of June, 2019.

         Before the Court is a Stipulation, filed on June 5, 2019 (ECF No. 79), entered into

between Richard J. Samson, in his capacity as Trustee in this Chapter 7 case, and Bayview Loan

Servicing, LLC (“Bayview”), through counsel. The Stipulation between the parties is intended

to correct the amount that will be due and owing to Bayview at the time of closing on the sale of

certain real property of this estate, if approved by this Court. Pursuant to the Stipulation, the

correct payoff amount that will be due and owing to Bayview at the time of closing is the sum of

$571,200.00. The parties further agree that payment of the sum of $571,200.00 to Bayview at

the time of closing will constitute payment in full of the obligation.

         Upon review of the Stipulation entered into between the parties, the Court being fully

advised as to the terms of the Stipulation and good cause appearing,

         IT IS ORDERED the Stipulation entered into between the Trustee and Bayview Loan

Servicing, LLC, filed June 5, 2019 (ECF No. 79), is APPROVED, and the parties shall

henceforth by bound by and shall comply with the terms and conditions contained in the

Stipulation between them.
